DETAILED ACTION

This action is in response to the Application filed on 03/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --PROTECTION FOR POWER CONVERTERS--

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 recites “a voltage output from the predetermined voltage output unit” in line 8. It appears that it should be “the predetermined voltage output from the predetermined voltage output unit”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2009/0322302; (hereinafter Fukushi).

Regarding claim 1, Fukushi [e.g. Fig. 1] discloses a processing circuit comprising: a differentiation circuit [e.g. 24] configured to output a differential value of a change in a 5target voltage [e.g. Ve changes its voltage value according to the output voltage deviation from the reference voltage (VREF) at 25; paragraph 020 recites “The error amplifier 24 outputs a voltage Ve obtained by amplifying an error between the feedback voltage Vfb and the reference voltage Vref”]; a predetermined voltage output unit [e.g. 28] configured to output a predetermined voltage [e.g. DRV – High Level] when the differential value output from the differentiation circuit [e.g. Ve] is equal to or greater than a predetermined value [e.g. value of Vosc; paragraph 021 recites “when the voltage Ve is higher than the voltage Vosc, a signal DRV is at H level, and when the voltage Ve is lower than the voltage Vosc, the signal DRV is at L level”]; and a predetermined processing executor [e.g. 36] configured to execute predetermined 10processing [e.g. AND gate processing] based on a voltage output from the predetermined voltage output unit [e.g. DRV] on a protection circuit [e.g. 30, 32, 34, 36] having a function of performing protection on a basis of a current detected by a current detector [e.g. Ris, 30; paragraph 026 recites “A circuit including the resistor Ris, the current sense amplifier 30, the comparator 32, the reference-level change circuit 34, and the AND circuit 36 corresponds to an overcurrent protection circuit according to the present invention.” Paragraph 024 recites “when the detection voltage Vis drops to become lower than the reference voltage Viref with increase in the output current Iout, the comparison signal CMP becomes L level. That is, when there is brought about such a state that the output current Iout is greater than the reference level which is in accordance with the reference voltage Viref, i.e., an overcurrent state, the signal CMP is at L level. When the signal CMP is at L level, control is performed such that the signal output from the AND circuit 36 (generation control circuit) is at L level irrespective of the signal DRV output from the comparator 28, the N-channel MOSFET 20 is turned off, and the output current Iout is stopped”].  

Regarding claim 2, Fukushi [e.g. Fig. 1] discloses 15wherein the predetermined processing performed by the predetermined processing executor includes processing of protecting from a short-circuit current [e.g. Paragraph 024 recites “when the detection voltage Vis drops to become lower than the reference voltage Viref with increase in the output current Iout, the comparison signal CMP becomes L level. That is, when there is brought about such a state that the output current Iout is greater than the reference level which is in accordance with the reference voltage Viref, i.e., an overcurrent state, the signal CMP is at L level. When the signal CMP is at L level, control is performed such that the signal output from the AND circuit 36 (generation control circuit) is at L level irrespective of the signal DRV output from the comparator 28, the N-channel MOSFET 20 is turned off, and the output current Iout is stopped”. Examiner note: a short circuit corresponds to an overcurrent].  

Regarding claim 3, Fukushi [e.g. Fig. 1] discloses wherein the predetermined processing performed by the predetermined 20processing executor includes processing of protecting from an overcurrent [e.g. Paragraph 024 recites “when the detection voltage Vis drops to become lower than the reference voltage Viref with increase in the output current Iout, the comparison signal CMP becomes L level. That is, when there is brought about such a state that the output current Iout is greater than the reference level which is in accordance with the reference voltage Viref, i.e., an overcurrent state, the signal CMP is at L level. When the signal CMP is at L level, control is performed such that the signal output from the AND circuit 36 (generation control circuit) is at L level irrespective of the signal DRV output from the comparator 28, the N-channel MOSFET 20 is turned off, and the output current Iout is stopped”].   

Regarding claim 4, Fukushi [e.g. Fig. 1] discloses wherein the predetermined processing performed by the predetermined processing executor includes processing of a feedback system [e.g. Vfb, 24, 28].  

Regarding claim 5, Fukushi [e.g. Fig. 1] discloses wherein the predetermined processing performed by the predetermined processing executor includes processing of following a change of the target voltage [e.g. Ve] and performing control to stabilize an output voltage [e.g. Vout; paragraph 021-022] from a main circuit [e.g. 20, 22, L, Cout] which supplies a 5power to a load [e.g. at Vout].  

Regarding claim 6, Fukushi [e.g. Fig. 1] discloses wherein the predetermined processing performed by the predetermined processing executor includes processing of detecting an error from a target value of the 10target voltage [e.g. Ve] and performing control to adjust the duty ratio such that the error becomes small [e.g. 22].  

Regarding claims 7, Fukushi [e.g. Fig. 1] discloses a power supply device comprising: the processing circuit described in claim 1.  
Regarding claims 8, Fukushi [e.g. Fig. 1] discloses A power supply device comprising: the processing circuit described in claim 2.  
Regarding claims 9, Fukushi [e.g. Fig. 1] discloses A power supply device comprising:  20the processing circuit described in claim 3.  
Regarding claims 10, Fukushi [e.g. Fig. 1] discloses A power supply device comprising: the processing circuit described in claim 4.  
25 Regarding claims 11, Fukushi [e.g. Fig. 1] discloses A power supply device comprising:  22 the processing circuit described in claim 5.  
Regarding claims 12, Fukushi [e.g. Fig. 1] discloses A power supply device comprising: the processing circuit described in claim 6.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838